DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (2015/0185937) in view of Yao et al. (2016/0216836).

Regarding claim 1, Lee teaches a detection apparatus comprising: a touch detection surface serving as a detection region having two dimensions (Fig 5; para [0047] a touch portion 110,); and a plurality of first electrode components (TX1…TXm, Fig 5; para [0048] plurality of driving electrodes TX1 to TXm), each of the first electrode components comprising: a plurality of divided electrodes (TX in vertical direction; Fig 5) arranged in the touch detection surface, a plurality of first connection lines (vertical lines connected to each TX; Fig 5), each of the first connection lines connected to one of the divided electrodes on a one-to-one basis (Fig 5 shows a one-to-one correspondence relationship), and a detection unit (600; Fig 5) configured to output a detection signal to the divided electrodes via the first connection lines (para [0077] The touch sensing unit 600 includes a driver (not shown), which sequentially outputs the sensing pulse to the driving electrodes TX1 to TXm.).
Lee fails to teach, wherein each of the first connection lines has a first switch between a corresponding one of the divided electrodes and the detection unit, in each of the first electrode components, the first connection lines are connected to each other between the first switches and the detection unit, and in each of the first electrode components, the divided electrodes function as one first electrode when all the first switches are closed; as claimed.
Yao teaches a detection apparatus comprising a plurality of divided electrodes (402; Fig 4; Fig 8), a plurality of first connection lines (Fig 8), each of the first connection lines connected to one of the divided electrodes on a one-to-one basis (Fig 8 shows connection line on a one-to-one basis), and wherein each of the first connection lines has a first switch (switch included in 802; Fig 8) between a corresponding one of the divided electrodes and the detection unit (806; Fig 8), in each of the first electrode components, the first connection lines are connected to each other between the first switches and the detection unit (line under element 802; Fig 8), and in each of the first para [0049] During a coarse scan, the switches in switching unit 802 can be closed to form super-pixel 800 and to sense the self-capacitance of super-pixel 800 at sense channel 806.).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the apparatus of Lee with the teachings of Yao, because this will allow the device to function in different mode such as coarse and fine; thus reducing the number of individual touch pixel electrodes scanned can reduce scan time and power consumption, and make efficient use of the available sense/receive channel hardware (Yao: para [0045]).

Regarding claim 3, Lee teaches the detection apparatus according to claim 1, further comprising a touch detection electrode (Rx; Fig 5) is provided opposed to the divided electrodes, wherein the detection unit is configured to detect a touch location in the touch detection surface based on capacitance between each first electrode and the touch detection electrode (para [0058] The touch panel 110 according to an embodiment of the present invention, as described above, uses the capacitive type, and is built into the panel 100. The driving electrodes TX1 to TXm and receiving electrodes RX1 to RXn of the touch panel 100 performs a function of the common electrode, which drives the liquid crystal along with the pixel electrodes, and a function of determining whether there is a touch).

Fig 5).

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (2015/0185937) in view of Yao et al. (2016/0216836) as applied to claim 1 above, and further in view of Hristov et al. (2008/0246496).

Regarding claim 7, Lee and Yao teaches the detection device as explained for claim 1 above.
Lee and Yao fails to teach wherein at least one of the divided electrodes has an extending portion, and an edge of the extending portion reaches an edge of the touch detection surface; as claimed.
Hristov teaches a detection apparatus comprising at least one of divided electrodes has an extending portion (64 and 66 as in Fig 18), and an edge of the extending portion reaches an edge of the touch detection surface (Fig 18 shows these extending portion reaching an end of the touch detection portion).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the apparatus of Lee and Yao with the teachings of Noguchi, because such combination keeps the amount of conductive material low while providing a large amount of capacitive coupling, which has benefits for noise reduction and signal strength (Hristov: para [0015]).


Lee and Yao fails to teach, wherein each of the first electrodes is made up of a pair of the divided electrodes, each of the divided electrodes has a form of triangle with at least one oblique side, and the at least one oblique side of one of the pair of the divided electrodes in each of the first electrodes is opposed to the at least one oblique side of the other of the pair of the divided electrodes; as claimed.
Hristov teaches a detection apparatus comprising each of first electrodes is made up of a pair of the divided electrodes (62+64; Fig 18), each of the divided electrodes has a form of triangle with at least one oblique side (64; Fig 18), and the at least one oblique side of one of the pair of the divided electrodes in each of the first electrodes is opposed to the at least one oblique side of the other of the pair of the divided electrodes (66+88; Fig 18).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the apparatus of Lee and Yao with the teachings of Noguchi, because such combination keeps the amount of conductive material low while providing a large amount of capacitive coupling, which has benefits for noise reduction and signal strength (Hristov: para [0015]).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (2015/0185937) in view of Yao et al. (2016/0216836) as applied to claim 1 above, and further in view of Noguchi et al. (2014/0362042).

para [0051] plurality of pixel electrodes for charging data voltages into the pixels) and a display function layer (para [0051] that drives liquid crystal charged into the liquid crystal layer along with the pixel electrodes) and a display driver configured to supply a common potential to each of the divided electrodes and supply a pixel potential to each of the pixel electrodes (para [0049] That is, the panel 100 displays an image according to a common voltage which is supplied to the driving electrodes TX1 to TXm and the receiving electrodes RX1 to RXn. para [0068] The common voltage output to the driving electrodes and the receiving electrodes may be generated by a common voltage generator, and may be output through the driver 500 or the touch sensing unit 600 that receives the control signal from the driver 500).
Lee and Yao fails to explicitly teach the plurality of pixel electrodes opposed to the divided electrodes; a display function layer opposed to the pixel electrodes; as claimed.
Nogugchi teaches a detection device comprising: a plurality of pixel electrodes (22; Fig 13) opposed to divided electrodes (COML; Fig 13; para [0129] The drive electrode COML is divided into a plurality of stripe-shaped electrode patterns extending along one direction.); a display function layer (6; Fig 13) opposed to the pixel electrodes; and a display driver configured to supply a common potential to each of the divided electrodes and supply a pixel potential to each of the pixel electrodes (para [0012] control device that performs image display control, in the normal operation mode, so as to apply a display drive voltage between the pixel electrode and the drive electrode based on an image signal to exhibit the image display function of the display function layer, and performs touch detection control so as to supply a touch drive signal to the drive electrode).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the apparatus of Lee and Yao with the teachings of Noguchi, because this enables the display device with a touch detection function 1 to appropriately control the operation of the power supply IC 200 and to adequately reduce the power consumption (Noguchi: para [0340]).

Allowable Subject Matter
Claims 2, 4, 5, 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Regarding claim 2, prior art of record fails to teach the following claim limitations of “further comprising: a plurality of second connection lines, each of the second connection lines connected to one of the detection units of the first electrode components on a one-to-one basis; and a plurality of second switches, each of the second switches provided for one of the divided electrodes of the first electrode components on a one-to-one basis and provided between the corresponding one of the divided electrodes and a corresponding one of the second connection lines, wherein one of the divided electrodes of one of the first electrode components and one of the divided electrodes of another of the first electrode components are connected to each other via a corresponding one of the second connection lines, and the divided .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREMAL PATEL whose telephone number is (571)270-5892.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/PREMAL R PATEL/Primary Examiner, Art Unit 2623